United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
McHenry, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1373
Issued: January 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 22, 2016 appellant filed a timely appeal from a March 17, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated June 15, 2015 to the filing of this appeal, the Board
lacks jurisdiction to review the merits of the claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether appellant abandoned her request for a telephone hearing before an
OWCP hearing representative.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 12, 2015 appellant, then a 45-year-old rural letter carrier, filed an
occupational disease claim (Form CA-2) alleging that she experienced daily migraines from
exposure to vehicle fumes. She stopped work on February 11, 2015.
By decision dated June 15, 2015, OWCP denied appellant’s claim as the medical
evidence of record was insufficient to establish a diagnosed condition causally related to the
accepted employment factor.
Appellant, on July 14, 2015, requested a telephone hearing before an OWCP hearing
representative.
On January 27, 2016 OWCP notified appellant that it would hold a telephone hearing on
March 7, 2016 at 1:00 p.m. Eastern Standard Time. It instructed her to call the provided toll-free
number and enter a pass code when prompted.
In a decision dated March 17, 2016, OWCP’s Branch of Hearings and Review found that
appellant had abandoned her hearing request. It determined that she received written notification
of the hearing 30 days in advance, but failed to appear. The Branch of Hearings and Review
further found that appellant had failed to contact OWCP either before or after the scheduled
hearing to explain her absence.
On appeal appellant maintains that she did not abandon her hearing, but instead
telephoned at 2:00 p.m. as she lived in the Central Standard Time zone and was trying to adjust
for Eastern Standard Time.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.2 Unless
otherwise directed in writing by the claims examiner, an OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.3 OWCP has the burden of proving that it mailed notice of a
scheduled hearing to a claimant.4
A hearing before the Branch of Hearings and Review can be considered abandoned only
under very limited circumstances.5 With respect to abandonment of hearing requests, OWCP’s
procedures provides in relevant part that failure of the claimant to appear at the scheduled
2

Id. at § 8124(b)(1); 20 C.F.R. § 10.616(a).

3

20 C.F.R. § 10.617(b).

4

See R.C., 59 ECAB 521 (2008); Michelle R. Littlejohn, 42 ECAB 463 (1991).

5

C.T., Docket No. 08-2160 (issued May 7, 2009); Claudia J. Whitten, 52 ECAB 483 (2001).

2

hearing, failure to request a postponement, and failure to request in writing within 10 days after
the date set for the hearing that another hearing be scheduled shall constitute abandonment of the
request for a hearing. Under these circumstances, the Branch of Hearings and Review will issue
a formal decision finding that the claimant has abandoned her request for a hearing and return the
case to the district office.6
ANALYSIS
In a decision dated June 15, 2015, OWCP denied appellant’s occupational disease claim
after finding that the medical evidence was insufficient to establish that her migraines were
causally related to factors of her federal employment. Appellant timely requested a telephone
hearing before an OWCP hearing representative on July 14, 2015. On January 27, 2016
OWCP’s Branch of Hearings and Review notified appellant, by mail, that it had scheduled her
telephone hearing for March 7, 2016 at 1:00 p.m. Eastern Standard Time. It provided a toll-free
number and a pass code to use at the time of the hearing. Appellant did not request a
postponement and did not call in for the scheduled hearing. She also did not submit a written
request within the 10-day period following the scheduled hearing explaining her absence and
asking that another hearing be scheduled.7 Accordingly, the Board finds that appellant
abandoned her request for a hearing.
On appeal appellant relates that she telephoned for the scheduled hearing an hour late
because she incorrectly adjusted for Eastern Standard Time. There is no evidence, however, that
she provided this information to OWCP within 10 days of the scheduled hearing. The Board is
limited to reviewing only that evidence which was before OWCP at the time it rendered its
decision. 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005). The record
substantiates that appellant did not appear at the scheduled hearing after proper notice had been
provided. The Board therefore finds that she abandoned her request for a telephone hearing.8
CONCLUSION
The Board finds that appellant abandoned her request for a telephone hearing before an
OWCP hearing representative.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter
2.1601.6(g) (October 2011).
7

20 C.F.R. § 10.622(f).

8

See L.D., Docket No. 16-0316 (issued April 13, 2016); S.J., Docket No. 16-0670 (issued July 5, 2016).

3

ORDER
IT IS HEREBY ORDERED THAT the March 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

